DETAILED ACTION

This office action is in response to the application filed on 06/22/2020.  Claims 1-16, 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The Abstract of the disclosure is objected for containing claim language, such as "comprises".  Correction is required.  See MPEP § 608.01(b).
Drawing
The drawing submitted on 06/22/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by LETAS et al. (US Patent or PG Pub. No. 20150333677, hereinafter ‘677).
Claim 1, ‘677 teaches a method for operating a wind turbine which comprises a power generator (e.g., 2), a generator side converter (e.g., 30), a grid side converter (e.g., 33), a DC link (e.g., 31) electrically connected to an output of the generator side converter and an input of the grid side converter (e.g., see Fig. 1-14), the method comprises: 
monitoring (e.g., by voltage sensor 17) a wind turbine signal for detection of an operational condition (e.g., the overvoltage condition) which requires an increase of an output voltage of the grid side converter (e.g., see [0043], Fig. 1-3), 
upon detection of the operational condition (e.g., (e.g., the overvoltage condition), initiate an over-modulation mode wherein the grid side converter is operated with a modulation index in an over- modulation range (e.g., 1-1.05 range after Umv reached Overvoltage III condition, see [0050], Fig. 10), and 
upon the detection of the operational condition, initiate a DC-voltage adjustment mode (e.g., the setpoint voltage slide) wherein a DC-voltage of the DC link is increased from a first voltage level (e.g., 1100Vdc) towards a second voltage level (e.g., 1150Vdc, see [0050][0051], Fig. 5, 9).
Claim 2, ‘677 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein at least a sub-period of the over-modulation mode and a sub-period (e.g., under condition III) of the DC-voltage adjustment mode takes place concurrently (e.g., the increased Vdc maintained and overmodulation taking place concurrently in condition III, see [0051][0052], Fig. 9, 10).  
Claim 5, ‘677 teaches the limitations of claim 1 as discussed above.  It further teaches that comprising changing the modulation index dependent on a level of the DC-voltage between the first and second voltage levels (e.g., overmodulation started after the sliding DC-voltage reached 1150Vdc, see Fig. 9-10). 
Claim 7, ‘677 teaches the limitations of claim 1 as discussed above.  It further teaches that where the first voltage level in a range from 3 to 10 percent above a minimum DC-voltage (e.g., for the DC link 31 a DC-voltage level at 3 to 10 percent below 1100 Vdc is implicitly taught, see Fig. 9). 
Claim 8, ‘677 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the grid side converter is operated with a modulation index in an over-modulation range (e.g., 1-1.05) for a predetermined or variable period of time, where the predetermined or variable period of time is dependent on the detected operational condition (e.g., the operation time period under III is the function of detected overvoltage condition III, see [0052]-[0054], Fig, 10).  
Claim 15, ‘677 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the detected operational condition is one of an over-voltage situation where grid voltage is above a nominal voltage level (e.g., the over-voltage situation, see [0043]), a recovery from an under- voltage situation where the grid voltages increases from a low voltage to the nominal voltage level, a generator condition where an increased output voltage of the grid side converter is required due a required increase of the generator speed, or a generator condition where over-modulation is temporarily required in situations where the modulation index is close to the over-modulation range.  
Claim 16, ‘677 teaches a control system for operating a wind turbine, the wind turbine comprises a power generator (e.g., 2), a generator side converter (e.g., 30), a DC link (e.g., 31) electrically connected to an output of the generator side converter (e.g., 33),and an input of the grid side converter (e.g., see Fig. 1-14), the control system is arranged to:
monitor (e.g., by voltage sensor 17) a wind turbine signal for detection of a certain operational condition (e.g., the overvoltage condition) which requires an increase of an output voltage of the grid side converter (e.g., see [0043], Fig. 1-3), 
upon detection of the operational condition, initiate an over-modulation mode wherein the grid side converter is operated with a modulation index in an over- modulation range (e.g., 1-1.05 range after Umv reached Overvoltage III condition, see [0050], Fig. 10) , and 
upon the detection of the operational condition, initiate a DC-voltage adjustment mode  (e.g., the setpoint voltage slide) wherein a DC-voltage of the DC link is increased from a first voltage level towards a second voltage level (e.g., 1150Vdc, see [0050][0051], Fig. 5, 9).  
Claim 18, ‘677 teaches a wind turbine (e.g., see Fig. 1-14), comprising: 
a tower (e.g., 10, see Fig. 1); 
a nacelle disposed on the tower (e.g., 11, see Fig. 1); 
a power generator disposed in the nacelle (e.g., 2, see Fig. 1); 
a generator side converter (e.g., 30, see Fig. 1-2); 
a grid side converter (e.g., 33, see Fig. 1-2); 
a DC link (e.g., 31) electrically connected to an output of the generator side converter and an input of the grid side converter (e.g. see Fig. 2), a control system configured to perform an operation, comprising: 
monitor a wind turbine signal for detection of a certain operational condition (e.g., by voltage sensor 17) which requires an increase of an output voltage of the grid side converter (e.g., see [0043], Fig. 1-3); 
upon detection of the operational condition, initiate an over-modulation mode (e.g., see [0052]-[0055]) wherein the grid side converter is operated with a modulation index in an over-modulation range (e.g., 1-1.05 range after Umv reached Overvoltage III condition, see [0050], Fig. 10), and 6PATENT App. Ser. No.: National Stage of PCT/DK2018/050329 
upon detection of the operational condition, Atty. Dkt. No. 2017P00153WOUS (MOLIN) P+S Ref. No.: VEST/0670USP (113649)initiate a DC-voltage adjustment mode wherein a DC-voltage of the DC link is increased from a first voltage level (e.g., 1100Vdc) towards a second voltage level (e.g., 1150Vdc after Umv reached Overvoltage I condition, see [0050], Fig. 9). 
Claim 19, ‘677 teaches the limitations of claim 18 as discussed above.  It further teaches that wherein at least a sub-period of the over- modulation mode and a sub-period (e.g., under condition III) of the DC-voltage adjustment mode takes place concurrently (e.g., the increased Vdc maintained and overmodulation taking place concurrently in condition III, see [0051][0052], Fig. 9, 10).  
Allowable Subject Matter
Claims 3-4, 6, 9-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 3-4, 20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the modulation index is decreased at least during a sub- period of the over-modulation mode, and wherein the DC-voltage is increased at least during a sub-period of the DC-voltage adjustment mode.  
For claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, changing the over-modulation mode back to a linear modulation mode dependent on the DC-voltage between the first and second voltage levels.
For claims 9-10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, obtaining accumulated DC-voltage data based on the DC-voltage (UDC) and time data, where the accumulated DC-voltage data relates to an accumulated time where the DC-voltage is above a predetermined voltage level.  
For claims 11-14, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, after the DC-voltage has reached the second voltage level, decreasing the DC-voltage and increasing the modulation index.  
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838